DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings are objected to because the line between Parameter 606 and Fluid Dynamic Model 300 in Fig. 6 should be replaced by a downward arrow.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 

Specification
The disclosure is objected to because of the following informalities: The sentence "the simulated data of the second set is the closest to the simulated data of the second set" in [0076] does not make sense because although the first mentioned "the simulated data of the second set" is described to be closed to the second mentioned "the simulated data of the second set," they are in fact the same.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al. (US 2009/0294122 A1, hereinafter Hansen) in view of Leaders et al. (US 2016/0161310 A1, hereinafter Leaders).

Regarding claim 1, Hansen teaches: determining an optimal value of the water body parameter by comparing the measured data for the water quality indicator of the second set and simulated data for the water quality indicator of the second set ([0111] "Simulation results of the type illustrated in FIG. 6 may be used for history matching after a stimulation job is performed. When good matches between simulated and actual data are obtained the software can be used to optimise the design of new jobs. At a given time during the stimulation job the simulation software evaluates the optimum pumprate based on a realtime comparison of measured and simulated data. This may guide the stimulation operator to apply the optimum rates during the remainder of the stimulation job." [0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position” [0086] “Wormhole model data: Linear to radial flow scaling” [0087] “Grid properties: Number of cells, Grid type, Initial fluid content.” [0088] e.g., "Most of the input variables are directly measurable in a manner known in the art.")
wherein the simulated data for the water quality indicator of the second set is obtained based on a fluid dynamic model using the measured data for the water quality indicator of the first set as an input of the fluid dynamic model and using a value as a parameter of the fluid dynamic model ([0112] "As mentioned above, the simulation process involves the calculation/modelling of the flow of acid and other fluids through the system, i.e. from the wellhead to the reservoir. In the following, an embodiment of the step S4-2 of calculating iteration values for the flow between cells will be described in greater detail. The embodiment is based on considerations of fluid dynamics, reaction kinetics, well test analysis and numerical analysis." [0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector." Examiner notes that simulation results from the simulation process are based on a fluid dynamics using the measured data and using an init value).  
Hansen does not explicitly teach: estimating a value range of a water body parameter based on measured data for a water indicator of a first set of time-spatial points and measured data for the water indicator of a second set of time-spatial points.
	However, Leaders teaches: estimating a value range of a water body parameter based on measured data for a water indicator of a first set of time-spatial points and ([0076] "In general, flow sensors can measure different flow parameters, such as duration of flow events, peak water flow rate during a particular time interval, average flow rate during a particular time interval, instantaneous flow rate during a time interval, slope of accumulation during a particular time interval, instantaneous flow rate slope during a particular time interval, interval between active flow events, shape of flow rate versus time, both onset and release events, the like, or combinations thereof." [0077] "The monitoring system can also record other information such as season/month of the year, day of the week, time of the day, geographic location, gender/age/number of occupants in home or building, health conditions of home occupants, current weather conditions from, occupation state of the home or building, and/or other side information." [0078] "In some implementations, using training data with information indicative of active plumbing fixtures and water-using appliances when a particular set of measured data is observed, a processor (e.g., associated with a computer device) can generate (or estimate) a statistical model for use in detecting (or identifying) active devices based on measured data. The computer device (such as a server) can employ statistical techniques such as histograms, kernel density estimation, Gaussian mixture models (GMMs), hidden Markov models (HMMs), factorial HMMs, or other statistical modeling methods. Specifically, let Y be a vector of any combination of measured data (such as fluid flow measurements, other sensor(s) data and/or other data as described above) and let X be a device-events vector indicative of active devices, or a number thereof, in a monitored fluid distribution system (such as a water distribution system of a building or an apartment). Generating the statistical model can include estimating the probabilities p(Y|X) and/or p(X|Y) for various instances of X and Y. For instance, generating the statistical model can include estimating the probability density function (pdf) (or probability mass function (pmf)) of the conditional random variable Y|X. In some implementations, the statistical model can be a classifier that allows mapping each observation vector Y to a respective device-events vector X." Examiner notes that estimating the probabilities reads on estimating a value range as applicant discloses a possibility vector in [0070].).
Hansen and Leaders are analogous art because they are directed to fluid data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen to incorporate the method of Leaders generating a statistical model for a set of measured data. The motivation/suggestion for doing this would be for the purpose of capable of measuring fluid flow parameters of fluid flowing. (Leaders [0004] e.g., "The manifold also includes one or more fluid flow sensors capable of measuring fluid flow parameters of fluid flowing through at least one of the one or more input lumens and the plurality of output lumens.").

Regarding claim 11, Hansen teaches: A system comprising: one or more processors; a memory coupled to at least one of the one or more processors; a set of computer program instructions stored in the memory and executed by at least one of the one or ([0030] “It is noted that the features of the methods described above and in the following may be implemented in software and carried out on a data processing device or other processing means caused by the execution of program code means such as computer-executable instructions. Here and in the following, the term processing means comprises any circuit and/or device suitably adapted to perform the above functions. In particular, the above term comprises general- or special-purpose programmable microprocessors, Digital Signal Processors (DSP), Application Specific Integrated Circuits (ASIC), Programmable Logic Arrays (PLA), Field Programmable Gate Arrays (FPGA), special purpose electronic circuits, etc., or a combination thereof.” [0031] “Hence, according to another aspect, a computer program comprises program code means adapted to cause a data processing device to perform the steps of the method described above and in the following, when said computer program is run on the data processing device.” [0032] “For example, the program code means may be loaded in a memory, such as a RAM (Random Access Memory), from a storage medium or from another computer via a computer network.”) of: claim 1, and is similarly analyzed.

Regarding claim 16, Hansen teaches: A computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the program instructions being executable by a device to perform a method ([0031] “Hence, according to another aspect, a computer program comprises program code means adapted to cause a data processing device to perform the steps of the method described above and in the following, when said computer program is run on the data processing device.” [0032] “For example, the program code means may be loaded in a memory, such as a RAM (Random Access Memory), from a storage medium or from another computer via a computer network.”) comprising: claim 1, and is similarly analyzed.


Claim(s) 2, 7, 9, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, and further in view of Frey et al. (US 2016/0364522 A1, hereinafter Frey).

Regarding claim 2, Hansen in view of Leaders teaches: The computer-implemented method according to claim 1.
	Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders does not explicitly teach: wherein the value range of the parameter is estimated using at least one of a deep learning model, a support vector machine, and a decision tree.
([0128] "The output of the deep neural network may comprise a probability distribution over a discrete variable for each condition and the variant-induced change for each condition may be computed using the Kullback-Leibler divergence between the computed probabilities for the reference cell variable and the variant cell variable.").  
Hansen, Leaders, and Frey are analogous art because they are directed to data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders to incorporate the method of Frey training a deep neural network using a dataset of feature vectors extracted from DNA or RNA and a corresponding set of measured values of cell variables. The motivation/suggestion for doing this would be for the purpose of providing a method for training a deep neural network to compute one or more condition-specific cell variables. (Frey [0009] e.g., "a method for training a deep neural network to compute one or more condition-specific cell variables is provided").

Regarding claim 7, Hansen in view of Leaders teaches: The computer-implemented method according to claim 2.

	However, Frey teaches: wherein the deep learning model is based on at least one of a convolutional neural network and a recurrent neural network ([0054] "It will be appreciated that though an illustrative feedforward network is described herein, the type of neural network implemented is not limited merely to feedforward neural networks but can also be applied to any neural networks, including convolutional neural networks, recurrent neural networks, auto-encoders and Boltzmann machines.").  
Hansen, Leaders, and Frey are analogous art because they are directed to data analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders to incorporate the method of Frey training a deep neural network using a dataset of feature vectors extracted from DNA or RNA and a corresponding set of measured values of cell variables. The motivation/suggestion for doing this would be for the purpose of providing a method for training a deep neural network to compute one or more condition-specific cell variables. (Frey [0009] e.g., "a method for training a deep neural network to compute one or more condition-specific cell variables is provided").

Regarding claim 9, Hansen in view of Leaders teaches: The computer-implemented method according to claim 1.
Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders does not explicitly teach: wherein the value range of the parameter includes a plurality of discontinuous ranges.
	However, Frey teaches: wherein the value range of the parameter includes a plurality of discontinuous ranges ([0128] "The output of the deep neural network may comprise a probability distribution over a discrete variable for each condition and the variant-induced change for each condition may be computed using the Kullback-Leibler divergence between the computed probabilities for the reference cell variable and the variant cell variable.").  
Hansen, Leaders, and Frey are analogous art because they are directed to data analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders to incorporate the method of Frey training a deep neural network using a dataset of feature vectors extracted from DNA or RNA and a corresponding set (Frey [0009] e.g., "a method for training a deep neural network to compute one or more condition-specific cell variables is provided").

Regarding claim 12, the claim recites the system of claim 2, and is similarly analyzed.

Regarding claim 17, the claim recites the computer program product of claim 2, and is similarly analyzed.


Claim(s) 3-4, 6, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders and Frey, and further in view of Olde et al. (US 2013/0006130 A1, hereinafter Olde) and Dashevskiy et al. (US 2004/0256152 A1, hereinafter Dashevskiy).

Regarding claim 3, Hansen in view of Leaders and Frey teaches: The computer-implemented method according to claim 2.
	Hansen further teaches: wherein the simulated data for the water quality indicator of the fourth set is obtained based on the fluid dynamic model using the measured data for the water quality indicator of the third set ([0110] e.g., "Furthermore, any cell property at any time step can be retrieved from the output files, if required. An example of the simulation output compared to actual measurements is shown in FIG. 6. The graphs show the measured (solid lines 608, 609) and corresponding simulated pressure values (dotted lines 610, 611) lines at different locations" [0112] "the simulation process involves the calculation/modelling of the flow of acid and other fluids through the system, i.e. from the wellhead to the reservoir." [0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector.").  
	Hansen in view of Leaders does not explicitly teach: the initial parameter is used to determine a ground-truth to be compared with the value range output from the deep learning model.
	However, Frey teaches: the initial parameter is used to determine a ground-truth to be compared with the value range output from the deep learning model ([0091] "To this end, in step S4-1, the process selects/estimates an initial value P.sup.0 of the solution vector." [0009] e.g., "repeatedly updating one or more parameters of the neural network so as to decrease the error for a set of training cases chosen randomly or using a predefined pattern, where each training case comprises features extracted from a DNA or RNA sequence and corresponding targets derived from measurements of one or more condition-specific cell variables, until a condition for convergence is met at which point the parameters are no longer updated." Examiner notes that Frey teaches a target derived from measurements [ground-truth] is determined based on an initial value, and features extracted from a DNA or RNA sequence reads on [the value range output from the deep learning model].). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders to incorporate the method of Frey training a deep neural network using a dataset of feature vectors extracted from DNA or RNA and a corresponding set of measured values of cell variables. The motivation/suggestion for doing this would be for the purpose of providing a method for training a deep neural network to compute one or more condition-specific cell variables. (Frey [0009] e.g., "a method for training a deep neural network to compute one or more condition-specific cell variables is provided").
Hansen in view of Leaders and Frey does not explicitly teach: an initial parameter of the fluid dynamic model.
However, Olde teaches: an initial parameter of the fluid dynamic model. ( [0145] “a) The model may be based upon a relative vascular flow measure R which is calculated based at least on the current parameter P and a normalization value Pi (P_initial), which for instance may be an initial fluid flow parameter value acquired at the beginning of a treatment."), 
Hansen, Leaders, Frey, and Olde are analogous art because they are directed to data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders, and Frey to incorporate the method of fluid modeling with a normalized initial (Olde [00] e.g., "Enhanced monitoring of cardio-vascular flows may provide numerous benefits, in particular in connection with extracorporeal treatments.").
Hansen in view of Leaders, Frey, and Olde does not explicitly teach: wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points. 
wherein the measured data for the water quality indicator of the third set and simulated data for the water quality indicator of a fourth set of time-spatial points are used as inputs of the deep learning model.
	However, Dashevskiy teaches: wherein the deep learning model is trained by measured data for the water quality indicator of a third set of time-spatial points ([0068] “For each test, 60% of the available data were used for building a model. Each model was trained to predict certain responses one time-step ahead. Trained models were then tested on the remaining 40% of the data.” [0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t.), 
wherein the measured data for the water quality indicator of the third set and simulated data for the water quality indicator of a fourth set of time-spatial points are used as inputs of the deep learning model ([0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t. The numeral 33 identifies simulated data over time for C, R.sub.s and R.sub.d, and numeral 35 identifies desired controls for such parameters.").
Hansen, Leaders, Frey, Olde, and Dashevskiy are analogous art because they are directed to data analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders, Frey, and Olde to incorporate the method of Dashevskiy using a neural network with measured data and simulated data as input. The motivation/suggestion for doing this would be for the purpose to provide a control system that uses a neural network for predictive control for drilling optimization. (Dashevskiy [0012] e.g., "This invention provides a control system that in one aspect uses a neural network for predictive control for drilling optimization.").

Regarding claim 4, Hansen in view of Leaders, Frey, Olde, and Dashevskiy teaches: The computer-implemented method according to claim 3.
	Hansen in view of Leaders, Olde and Dashevskiy does not explicitly teach: wherein the deep learning model is trained so that a difference between the ground-truth and the value range output from the deep learning model is decreased.
	However, Frey teaches: wherein the deep learning model is trained so that a difference between the ground-truth and the value range output from the deep learning model is decreased ([0009] "In another aspect, a method for training a deep neural network to compute one or more condition-specific cell variables is provided, the method comprising: establishing a neural network comprising at least two connected layers of processing units; repeatedly updating one or more parameters of the neural network so as to decrease the error for a set of training cases chosen randomly or using a predefined pattern, where each training case comprises features extracted from a DNA or RNA sequence and corresponding targets derived from measurements of one or more condition-specific cell variables, until a condition for convergence is met at which point the parameters are no longer updated.").  
Hansen, Leaders, Olde, Dashevskiy, and Frey are analogous art because they are directed to data analysis. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders, Olde, and Dashevskiy to incorporate the method of Frey training a deep neural network using a dataset of feature vectors extracted from DNA or RNA and a corresponding set of measured values of cell variables. The motivation/suggestion for doing this would be for the purpose of providing a method for training a deep neural network to compute one or more condition-specific cell variables. (Frey [0009] e.g., "a method for training a deep neural network to compute one or more condition-specific cell variables is provided").

Regarding claim 6, Hansen in view of Leaders, Frey, Olde, and Dashevskiy teaches: The computer-implemented method according to claim 3.

	However, Olde teaches: wherein the initial parameter of the fluid dynamic model is normalized for training the deep learning model ([0145] “a) The model may be based upon a relative vascular flow measure R which is calculated based at least on the current parameter P and a normalization value Pi (P_initial), which for instance may be an initial fluid flow parameter value acquired at the beginning of a treatment.").  
Hansen, Leaders, Frey, Dashevskiy, and Olde are analogous art because they are directed to data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders, Frey, and Dashevskiy to incorporate the method of fluid modeling with a normalized initial value of Olde. The motivation/suggestion for doing this would be for the purpose of enhanced monitoring of cardio-vascular flows. (Olde [00] e.g., "Enhanced monitoring of cardio-vascular flows may provide numerous benefits, in particular in connection with extracorporeal treatments.").

Regarding claim 13, the claim recites the system of claim 3, and is similarly analyzed.

Regarding claim 14, the claim recites the system of claim 4, and is similarly analyzed.

Regarding claim 18, the claim recites the computer program product of claim 3, and is similarly analyzed.

Regarding claim 19, the claim recites the computer program product of claim 4, and is similarly analyzed.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, Frey, Olde, and Dashevskiy, and further in view of Holub et al. (US 2016/0299516 A1, hereinafter Holub).

Regarding claim 5, Hansen in view of Leaders, Frey, Olde, and Dashevskiy teaches: The computer-implemented method according to claim 3.
	Hansen in view of Leaders, Frey, and Olde does not explicitly teach: to obtain training samples for the deep learning model.
	However, Dashevskiy teaches: to obtain training samples for the deep learning model [0051] "FIG. 3 illustrates a simple example of a neural net model that uses available data to predict system response. In FIG. 3, the numeral 31 identifies measured data for controls C, surface responses R.sub.s and downhole responses R.sub.d over time t. The numeral 33 identifies simulated data over time for C, R.sub.s and R.sub.d, and numeral 35 identifies desired controls for such parameters."

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders, Frey, and Olde to incorporate the method of Dashevskiy using a neural network with measured data and simulated data as input. The motivation/suggestion for doing this would be for the purpose to provide a control system that uses a neural network for predictive control for drilling optimization. (Dashevskiy [0012] e.g., "This invention provides a control system that in one aspect uses a neural network for predictive control for drilling optimization.").
	Hansen in view of Leaders, Frey, Olde, and Dashevskiy does not explicitly teach: wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively. 
	However, Pfeiffer teaches: wherein disturbance variables are added to the measured data for the water quality indicator of the third set and the initial parameter of the fluid dynamic model respectively ([0034] e.g., “The operating conditions can include, for example, outside air temperature and/or the pump speed of boiler 100 (e.g., in some embodiments pump speed may be a controlled variable, and in some embodiments pump speed may be a disturbance) and/or return water temperature.” [0038] "In some embodiments, the models can be pre-engineered models. For instance, estimator module 122 can initially determine (e.g., build and/or generate) the models based on initial values for the controlled variables, manipulated variables, and disturbances input into estimator module 122 during commissioning of controller 102, and then subsequently update and/or adjust the models during operation of boiler 100 based on the real time operational data and/or behavior of boiler 100.")
Hansen, Leaders, Frey, Olde, Dashevskiy, and Holub are analogous art because they are directed to data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders, Frey, Olde, and Dashevskiyto incorporate the method of updating and/or adjusting the models during operation of boiler based on the real time operational data and/or behavior of boiler of Holub. The motivation/suggestion for doing this would be for the purpose of effectively reducing the operational cost of a boiler by determining and/or changing the set point(s) of the boiler. (Holub [0012] e.g., "HVAC system boiler controllers in accordance with the present disclosure can determine and/or change (e.g., adjust) the set point(s) of a boiler such that the energy consumption, and therefore the operational cost, of the boiler (e.g., of the HVAC system) is effectively reduced. ").


Claim(s) 8, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Leaders, and further in view of Narr et al. (US 2010/0250216 A1, hereinafter Narr).

Regarding claim 8, Hansen in view of Leaders teaches: The computer-implemented method according to claim 1.
Hansen further teaches: the water body parameter ([0076] "The input parameters may include: Reservoir properties: Porosity, Water saturation, Permeability, Skin, Pressure, Temperature of surroundings, Matrix compressibility Fluid properties: Density, Viscosity, Compressibility, Heat capacity, Acid concentration" [0083] “Numerical: Maximum time step” [0084] “Options: Viscosity calculation, Permeability calculation” [0085] “Pump schedule: Rate, Fluid type, Drag reducer concentration, Coiled tubing position”)
	Hansen in view of Leaders does not explicitly teach: wherein the optimal value of the parameter is determined from the estimated value range using a genetic algorithm.
	However, Narr teaches: wherein the optimal value of the parameter is determined from the estimated value range using a genetic algorithm ([0051] e.g., "For example, the properties of the fracture can more efficiently be optimized utilizing a genetic algorithm.").  
Hansen, Leaders, and Narr are analogous art because they are directed to fluid data analysis.  	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hansen in view of Leaders to incorporate the method of simulating fluid flow and characterizing fractures of Narr. The motivation/suggestion for doing this would be for the purpose to accurately determine fracture properties by utilizing dynamic production data and predict fluid flow within the subsurface reservoir. (Narr [0002] e.g., "The present invention relates in general to methods, systems, and software for simulating fluid flow and characterizing fractures in a subsurface reservoir, and in particular to methods, systems, and software that utilize dynamic production data to accurately determine fracture properties and predict fluid flow within the subsurface reservoir.").

Regarding claim 10, Hansen in view of Leaders teaches: The computer-implemented method according to claim 1.
	Hansen in view of Leaders does not explicitly teach: further comprising: updating the parameter of the fluid dynamic model with the optimal value in response to a difference between the measured data for the water quality indicator of the second set and the simulated data for the water quality indicator of the second set being above a predetermined threshold.
	However, Narr teaches: further comprising: updating the parameter of the fluid dynamic model with the optimal value in response to a difference between the measured data for the water quality indicator of the second set and the simulated data for the water quality indicator of the second set being above a predetermined threshold ([0075] e.g., "The fracture lengths are then adjusted based on the difference between the simulated flow rates and measured dynamic flow rates" [0051] e.g., "Optimization methods can be used to more efficiently optimize the properties of the fracture such that the simulated fluid flow rates match the measured fluid flow rates … Selection and reproduction of optimal solutions in a generation can be iteratively repeated until a predetermined termination condition is reached.").  
(Narr [0002] e.g., "The present invention relates in general to methods, systems, and software for simulating fluid flow and characterizing fractures in a subsurface reservoir, and in particular to methods, systems, and software that utilize dynamic production data to accurately determine fracture properties and predict fluid flow within the subsurface reservoir.").

Regarding claim 15, the claim recites the system of claim 8, and is similarly analyzed.

Regarding claim 20, the claim recites the computer program product of claim 8, and is similarly analyzed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Jung et al. (US 2012/0013483 A1): teaches a GIS-based computerized system for maintaining a water supply system having a pipe network and a plurality of measuring sensors.
Chen et al. (US 2019/0120049 A1): teaches downhole fluid analysis for estimating fluid compositions and properties based on principal spectroscopy component (PSC) data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126